Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the reply filed on 6/17/2021, wherein claims 1 and 7 were amended; and claims 19-23 were added. Claims 1-7 and 19-23 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farascioni et al. (US 8,225,979).
Regarding claim 1, Farascioni discloses a shipping wedge (at 150 – See Fig. 21) comprising: an elongate body (at 152) extending along a longitudinal axis (axis extending from left to right along the wedge shown in Fig. 25) and defining a channel (channel between 170/168 and 172) therethrough, the elongate body including a side wall (at 178) including a slot (slot within 156) formed therein; and an arm (236) integrally formed with the side wall (as shown in Fig. 22) and disposed within the slot of the elongate body, the arm including a first end (at 254) coupled to the side wall and a second end (at 236 in Fig. 27) that is movable laterally with respect to the side wall.
Regarding claim 2, Farascioni discloses a handle (portion at 152 in Fig. 22) extending transversely from the elongate body.

Regarding claim 4, Farascioni discloses the projection of the arm includes a first surface extending laterally into the channel of the elongate body.
Regarding claim 5, Farascioni discloses the projection of the arm includes a cam ramp (the tapered portion of the projection as shown in Fig. 22 can be considered a cam ramp since it can perform the function of a cam ramp) tapering distally towards the inner surface of the arm.
Regarding claim 6, Farascioni discloses a pair of guide walls (170/172) extending transversely from the elongate body in substantially parallel and spaced relation relative to each other on opposed sides of the slot of the side wall.
Regarding claim 19, Farascioni discloses the elongate body is tubular.

Allowable Subject Matter
Claims 7 and 20-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 6/17/2021 have been fully considered but they are not persuasive.
Applicant argues that to the extent the Office characterizes the locking lip 156 of Farascioni as a slot and the locking member actuator 236 as an arm, which Applicant does not concede, the locking member actuator 236 is a component of the loading unit 180 that is releasably engaged with the locking lip 156 of the shipping wedge 150 and thus, Farascioni fails to disclose, inter alia, “an arm integrally 
Regarding Applicant’s argument, it has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding. In re Hotte, 177 USPQ 396, 328 (CCPA 1973). Since the arm and the side wall are fastened/connected to one another as an integral unit, as shown in Fig. 22, the arm is considered to be integrally formed with the side wall, as claimed. With respect to the art rejections, in accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 70 USPQ2D 1827, 1834 (Fed. Cir. 2004).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735